743 N.W.2d 913 (2008)
Bernard WATTS and Tina Moore, Co-Personal Representatives of the Estate of Kinte Jamar Watts, Deceased, Plaintiffs-Appellants,
v.
Andre NEVILS, Patricia. Ewing, Debra Harris, Joyce Ewing, and Mrs. Brown, Defendants-Appellees, and
Northern Straits Management Company, L.L.C., d/b/a Quality Inn & Suites, Midwest Innkeepers, City, of Pontiac, City of Pontiac School District, Susan Dechow, and Martin Mayerhofer, Defendants.
Docket No. 135156. COA No. 267503.
Supreme Court of Michigan.
February 6, 2008.
On order of the Court, the application for leave to appeal the September 18, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.